Morgan, J.
Defendants made a contract in writing by which they •employed the plaintiff for one year to act as their salesman, the •engagement to commence from the first of August, 1869. After a few months’ service the plaintiff was discharged, and without cause. His case is governed by the art. 2749 of the Civil Code. See the case of Budinski v. Bidwell et als., just decided.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that the plaintiff have and recover judgment against the defendants for sixteen hundred dollars, with legal interest from judicial demand, and costs of both courts, with'privilege upon the property attached.